       Case 1:20-cv-02031-JSR Document 51 Filed 06/04/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          x
CITY OF WARREN POLICE AND FIRE            : Civil Action No. 1:20-cv-02031
RETIREMENT SYSTEM, Individually and on :
Behalf of All Others Similarly Situated,  : NOTICE OF VOLUNTARY DISMISSAL
                                          :
                              Plaintiff,  :
                                          :
       vs.                                :
                                          :
WORLD WRESTLING ENTERTAINMENT, :
INC., VINCENT K. McMAHON, GEORGE :
A. BARRIOS and MICHELLE D. WILSON, :
                                          :
                              Defendants.
                                          :
                                          x
          Case 1:20-cv-02031-JSR Document 51 Filed 06/04/20 Page 2 of 3



TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD

       WHEREAS, no defendant in the above-captioned action City of Warren Police and Fire

Retirement System v. World Wrestling Entertainment, Inc., et al., No. 1:20-cv-02031-JSR, brought

before the United States District Court for the Southern District of New York, has served an answer

or motion for summary judgment;

       NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(a),

plaintiff City of Warren Police and Fire Retirement System hereby voluntarily dismisses the above-

captioned action, without prejudice, as to all defendants.

DATED: June 4, 2020                           ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                              SAMUEL H. RUDMAN
                                              MARY K. BLASY


                                                              /s/ Samuel H. Rudman
                                                             SAMUEL H. RUDMAN

                                              58 South Service Road, Suite 200
                                              Melville, NY 11747
                                              Telephone: 631/367-7100
                                              631/367-1173 (fax)
                                              srudman@rgrdlaw.com
                                              mblasy@rgrdlaw.com

                                              ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              BRIAN E. COCHRAN
                                              200 South Wacker Drive, 31st Floor
                                              Chicago, IL 60606
                                              Telephone: 312/674-4674
                                              312/674-4676 (fax)
                                              bcochran@rgrdlaw.com
Case 1:20-cv-02031-JSR Document 51 Filed 06/04/20 Page 3 of 3




                           VANOVERBEKE, MICHAUD
                             & TIMMONY, P.C.
                           THOMAS C. MICHAUD
                           79 Alfred Street
                           Detroit, MI 48201
                           Telephone: 313/578-1200
                           313/578-1201 (fax)
                           tmichaud@vmtlaw.com

                           Attorneys for Plaintiff




                            -2-
